 



Exhibit 10.14
CHIEF EXECUTIVE OFFICER
CHANGE IN CONTROL AGREEMENT
     THIS AGREEMENT is entered into this ___ day of ___, 2005 by and between
GARDNER DENVER, INC., a Delaware corporation (the “Company”), and Ross J.
Centanni (the “Executive”).
     WHEREAS, the Company’s Board of Directors (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to ensure that
the Company and its affiliates will have the continued dedication of the
Executive, notwithstanding the possibility, threat or occurrence of a
termination of the Executive’s employment in certain circumstances, including
following a Change in Control as defined herein. The Board believes it is
imperative to diminish the inevitable distraction of the Executive by virtue of
the personal uncertainties and risks created by a pending or threatened
termination of the Executive’s employment in such circumstances and to provide
the Executive with compensation and benefits arrangements upon such a
termination which ensure that the compensation and benefits expectations of the
Executive will be satisfied and which are competitive with those of other
corporations who may seek to employ the Executive.
     NOW, THEREFORE, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement with the Executive, and it is
hereby agreed as follows:

1.   Definitions. For purposes of this Agreement, the following terms will have
the following meanings unless otherwise expressly provided in this Agreement:

  (a)   Beneficiary. “Beneficiary” means any individual, trust or other entity
named by the Executive to receive the severance payments and benefits payable
hereunder, if any, in the event of the death of the Executive. Executive may
designate a Beneficiary to receive such payments and benefits by completing a
form provided by the Company and delivering it to the Company’s Vice President
General Counsel & Secretary. Executive may change his or her designated
Beneficiary at any time (without the consent of any prior Beneficiary) by
completing and delivering to the Company a new beneficiary designation form. If
a Beneficiary has not been designated by the Executive, or if no designated
Beneficiary survives the Executive, then the payment and benefits provided under
this Agreement, if any, will be paid to the Executive’s estate, which shall be
deemed to be Executive’s Beneficiary.     (b)   Board. “Board” means the Board
of Directors of the Company.     (c)   Cause. “Cause” means:

  (i)   the Executive’s willful and continued failure to substantially perform
the Executive’s duties with the Company or its affiliates (other than any such
failure resulting from the Executive’s incapacity due to physical or mental

1



--------------------------------------------------------------------------------



 



      illness), after a written demand for substantial performance is delivered
to the Executive by the Company which specifically identifies the manner in
which the company believes that the Executive has not substantially performed
his or her duties;

  (ii)   the final conviction of the Executive of, or an entering of a guilty
plea or a plea of no contest by the Executive, to a felony; or     (iii)   the
willful engaging by the Executive in illegal conduct or gross misconduct which
is materially and demonstrably injurious to the Company.         For purposes of
this definition, no act or failure to act on the part of the Executive shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without a reasonable belief that the action or omission was in
the best interests of the Company or its affiliates. Any act, or failure to act,
based on authority given pursuant to a resolution duly adopted by the Board, the
instructions of a more senior officer of the Company or the advice of counsel to
the Company or its affiliates will be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company and its affiliates.

  (d)   Change in Control. A “Change in Control” means the occurrence of any one
of the following events:

  (i)   any “person” (as defined in Sections 13(d) and 14(d) of U.S. Securities
Exchange Act of 1934, as amended (the “Exchange Act”), other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any subsidiary of the Company, or any corporation owned,
directly or indirectly, by the stockholders of the company in substantially the
same proportions as their ownership of stock of the Company, acquires
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of
securities representing 20% of the combined voting power of the Company; or    
(ii)   during any period of not more than two consecutive years, individuals
who, at the beginning of such period, constitute the Board and any new directors
(other than any director designated by a person who has entered into an
agreement with the Company to effect a transaction described in subsections
1(d)(i), 1(d)(iii), or 1(d)(iv) of this Agreement) whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute at
least a majority of the Board; or

2



--------------------------------------------------------------------------------



 



  (iii)   the stockholders of the Company approve and the Company consummates a
merger other than (A) a merger that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company and
any Subsidiary, at least 50% of the combined voting power of all classes of
stock of the Company or such surviving entity outstanding immediately after such
merger or (B) a merger effected to implement a recapitalization of the Company
(or similar transaction) in which no person acquires more than 50% of the
combined voting power of the Company’s then outstanding securities; or     (iv)
  the stockholders of the Company approve and the Company consummates a plan of
complete liquidation or dissolution of the Company, or a sale of all or
substantially all of the assets of the Company.

  (e)   Date of Termination means the date specified in a Notice of Termination
pursuant to paragraph 3 hereof, or the Executive’s last date as an active
employee of the Company and its affiliates before a termination of employment
due to death, Disability, or other reason, as the case may be.     (f)  
Disability. “Disability” means the Executive’s total and permanent disability as
defined under the terms of the Company’s long-term disability plan in effect on
the Date of Termination.     (g)   Effective Period. The “Effective Period”
means the 36-month period following any Change in Control.     (h)   Good
Reason. “Good Reason” means, unless the Executive has consented in writing
thereto, the occurrence of any of the following:

  (i)   The assignment to the Executive of any duties inconsistent with the
Executive’s position, including any change in status, title, authority, duties
or responsibilities or any other action which results in a diminution in such
status, title, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company or the Executive’s employer promptly after
receipt of notice thereof given by the Executive;     (ii)   A reduction by the
Company or the Executive’s employer in the Executive’s base salary;

3



--------------------------------------------------------------------------------



 



  (iii)   The relocation of the Executive’s office to a location more than 40
miles outside Quincy, Illinois or Executive’s then current principal place of
employment;     (iv)   Following a Change in Control, unless a plan providing a
substantially similar compensation or benefit is substituted, (A) the failure by
the Company or any of its affiliates to continue in effect any material fringe
benefit or compensation plan, retirement plan, life insurance plan, health and
accident plan or disability plan in which the Executive is participating prior
to the Change in Control, or (B) the taking of any action by the Company or any
of its affiliates which would adversely affect the Executive’s participation in
or materially reduce his benefits under any of such plans or deprive him of any
material fringe benefit; or     (v)   Following a Change in Control, the failure
of the Company or the affiliate of the Company by which the Executive is
employed, or any affiliate which directly or indirectly owns or controls any
affiliate by which the Executive is employed, to obtain the assumption in
writing of the Company’s obligation to perform this Agreement by any successor
to all or substantially all of the assets of the Company or such affiliate
within 15 days after a reorganization, merger, consolidation, sale or other
disposition of assets of the Company or such affiliate.     (vi)   Any purported
termination of the Executive’s employment by the Company which is not effected
pursuant to a Notice of Termination satisfying the requirements of paragraph 3
hereof; and for purposes of this Agreement, no such purported termination shall
be effective.

      For purposes of this Agreement, any determination of “Good Reason” made by
the Executive in good faith based upon his reasonable belief and understanding
shall be conclusive.

2.   Term. The term (“Term”) of this Agreement shall commence on the date first
above written (the “Commencement Date”) and, unless terminated earlier as
provided hereunder, shall continue through the third anniversary of the
Commencement Date (the “Termination Date”); provided, however, that commencing
on the day following the Termination Date (the “Extension Date”), and on the
anniversary of the Extension Date each year thereafter, the term of this
Agreement shall automatically be extended for one additional year, unless at
least 90 days prior to such Extension Date, the Company shall have given notice
that it does not wish to extend this Agreement. Upon the occurrence of a Change
in Control during the term of this Agreement, including any extensions thereof,
this Agreement shall automatically be extended until the end of the Effective
Period and may not be terminated by the Company during such time.

4



--------------------------------------------------------------------------------



 



3.   Notice of Termination.

  (a)   Any termination of the Executive’s employment by the Company, or by any
affiliate of the Company by which the Executive is employed, for Cause, or by
the Executive for Good Reason shall be communicated by Notice of Termination to
the other party hereto given in accordance with paragraph 10 of this Agreement.
For purposes of this Agreement, a “Notice of Termination” for termination of
employment for Cause or for Good Reason means a written notice which (i) is
given at least thirty (30) days prior to the Date of Termination; (ii) indicates
the specific termination provision in this Agreement relied upon, (iii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, (iv) specifies the employment termination date; and
(v) allows the recipient of the Notice of Termination at least thirty (30) days
to cure the act or omission relied upon in the Notice of Termination. The
failure to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause will not waive any right of the
party giving the Notice of Termination hereunder or preclude such party from
asserting such fact or circumstance in enforcing its rights hereunder.     (b)  
A Termination of Employment of the Executive will not be deemed to be for Cause
unless and until there has been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive has
engaged in the conduct described in paragraph 1(c) hereof, and specifying the
particulars of such conduct.     (c)   A Termination of Employment of the
Executive will not be deemed to be for Good Reason unless the Executive gives
the Notice of Termination provided for herein within twelve (12) months after
the Executive has actual knowledge of the act or omission of the Company
constituting such Good Reason.

4.   Obligations of the Company Upon Termination of Executive’s Employment
Following a Change in Control

  (a)   If, during the Effective Period, the Company terminates the Executive’s
employment other than for Cause or the Executive terminates employment with the
Company for Good Reason, the Company will pay the following to the Executive:

  (i)   Cash in the amount of the Executive’s annual base salary through the
Date of Termination to the extent not theretofore paid;

5



--------------------------------------------------------------------------------



 



  (ii)   Cash in the amount of the highest annual bonus received by the
Executive in the three years immediately preceding the Notice of Termination;  
  (iii)   Cash in an amount equal to the product of three times the Executive’s
annual base salary at the greater of (A) the rate in effect at the time Notice
of Termination is given or (B) the rate in effect immediately preceding the
Change in Control, payable in a lump sum;     (iv)   A lump sum cash amount
equal to the product of three times the highest annual bonus received by the
Executive in the three years immediately preceding the Notice of Termination;  
  (v)   A lump sum cash amount equal to compensation previously deferred by the
Executive, and all interest and earnings accrued thereon to the Date of
Termination, under any and all nonqualified deferred compensation plans
sponsored or maintained by the Company or by any affiliate controlled by the
Company, including without limitation the Non-qualified Retirement Plans, in
effect and in which the Executive was a participant, on the Date of Termination,
unless the Executive elects to defer such payment in accordance with the terms
of the Non-qualified Retirement Plans;     (vi)   The continuation of the
provision of medical, dental and life insurance benefits for a period of three
years following the Date of Termination to the Executive and the Executive’s
family at least equal to those which would have been provided to them in
accordance with the plans, programs, practices and policies of the Company as in
effect and applicable generally to other peer executives and their families
during the 90-day period immediately preceding the Effective Period or on the
Date of Termination, at the election of the Executive; provided, however, that
if the Executive becomes re-employed with another employer and is eligible to
receive medical, dental and/or life insurance benefits under another employer
provided plan, the medical, dental and/or life insurance benefits described
herein will cease; and     (vii)   The acceleration of vesting and the continued
accrual of benefits under any and all defined benefit retirement plans sponsored
or maintained by the Company or by any affiliate controlled by the Company,
including without limitation the Non-qualified and Qualified Plans, in effect on
and in which the Executive was a Participant on the Date of Termination, in each
case for a period of three years, but in no event beyond the date that the
Executive or Executive’s spouse begins to receive benefits under such plan.

  (b)   “Compensation” Under Retirement Plans. Any and all amounts paid under
this Agreement in the amount of or otherwise in respect of the Executive’s
annual base salary and bonuses, whether or not deferred under a deferred
compensation

6



--------------------------------------------------------------------------------



 



      plan or program, are intended to be and will be “Compensation” for
purposes of determining Compensation under any and all retirement plans
sponsored or maintained by the Company or by any affiliate controlled by the
Company.

  (c)   Effect of Death or Disability. If the Executive’s employment is
terminated by reason of the Executive’s death or Disability during the Term of
this Agreement, this Agreement shall terminate automatically on the date of
death or, in the event of Disability, on the Date of Termination. In the event
of the Executive’s death following the Executive’s Date of Termination, but
prior to the payment of the severance payments and benefits provided under
paragraph 4 hereof, if any, such payments and benefits will be paid to the
Executive’s Beneficiary.

5.   Mitigation of Damages. The Executive will not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise. Except as otherwise specifically provided
in this Agreement, the amount of any payment provided for under this Agreement
will not be reduced by any compensation earned by the Executive as the result of
self-employment or employment by another employer or otherwise.   6.   Stock
Options; Stock Appreciation Rights; Long-Term Cash Bonus; Restricted Stock;
Performance Shares. The benefits provided under paragraph 4 above are intended
to be in addition to the value of any options to acquire common stock of the
Company, Stock Appreciation Rights, shares of Restricted Stock, Restricted Stock
Units, Performance Shares and Long-Term Cash Bonuses awarded under the Gardner
Denver, Inc. Long-Term Incentive Plan (the “Stock Plan”) and any other incentive
or similar plan heretofore or hereafter adopted by the Company. The
exercisability or vesting of such awards upon a Change in Control shall be
governed by the terms of the Stock Plan and any award agreements entered into
thereunder.   7.   Tax Effect.

  (a)   If Independent Tax Counsel determines that any payment or distribution
by the Company or its affiliates to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise) (a “Payment”) constitutes a “parachute payment” as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) (or any successor provision thereto)(“Parachute Payment”) which would be
subject to the excise tax imposed by Section 4999 of the Code, or any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive will be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
equal to the sum of the Excise Tax, any and all federal, state and local income
taxes and Medicare tax on the Excise Tax, and the excise tax imposed by
Section 4999 of the Code on the Excise Tax, together with any interest or
penalties incurred by the Executive with respect to such income, Medicare and
excise taxes.

7



--------------------------------------------------------------------------------



 



  (b)   Subject to the provisions of paragraph 7(d) below, all determinations
required to be made under this paragraph 7, including whether and when a
Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determinations, will be made by
Independent Tax Counsel which shall provide detailed supporting calculations
both to the Company and the Executive within 15 business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by the Company. For purposes of this paragraph, “Independent Tax
Counsel” will mean a lawyer, a certified public accountant with a nationally
recognized accounting firm, or a compensation consultant with a nationally
recognized actuarial and benefits consulting firm with expertise in the area of
executive compensation tax law, who will be selected by the Company and will be
reasonably acceptable to the Executive, and whose fees and disbursements will be
paid by the Company.     (c)   Any Gross-Up Payment will be paid by the Company
to the Executive within five days of the Company’s receipt of the Independent
Tax Counsel’s determination. If Independent Tax Counsel determines that no
Excise Tax is payable by the Executive, it will furnish the Executive with a
written opinion that the Executive has substantial authority not to report any
Excise Tax on the Executive’s Federal income tax return. If the Executive is
subsequently required to make a payment of any Excise Tax, then the Independent
Tax Counsel will determine the amount of such additional payment (“Gross-Up
Underpayment”), and any such Gross-Up Underpayment will be promptly paid by the
Company to or for the benefit of the Executive. The fees and disbursements of
the Independent Tax Counsel will be paid by the Company.     (d)   The Executive
will notify the Company in writing within 15 days of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment. If the Company notifies the Executive in writing that it
desires to contest such claim and that it will bear the costs and provide the
indemnification as required by this paragraph, the Executive will:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim,     (ii)   take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,    
(iii)   cooperate with the Company in good faith in order to effectively contest
such claim, and

8



--------------------------------------------------------------------------------



 



  (iv)   permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company will bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and will indemnify and hold the Executive harmless,
on an after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. The Company will control all proceedings taken in
connection with such contest; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company will advance the
amount of such payment to the Executive on an interest-free basis, and will
indemnify and hold the Executive harmless on an after-tax basis, from any Excise
Tax or income tax, including interest or penalties with respect thereto, imposed
with respect to such advance or with respect to any imputed income with respect
to such advance.

  (e)   If, after the receipt by the Executive of an amount advanced by the
Company pursuant to paragraph 7(d)(iv), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive will, within
10 days of receipt thereof, pay to the Company the amount of such refund,
together with any interest paid or credited thereon after taxes applicable
thereto. If, after the receipt by the Executive of an amount advanced by the
Company pursuant to paragraph 7(d)(iv), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance will be forgiven and will not be required to be repaid and the
amount of such advance will offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

8.   Confidential Information; Non-solicitation. For the Term of this Agreement,
and for the period of time during which the Executive receives benefits pursuant
to paragraph 4(a)(vi) hereof, the Executive covenants and agrees as follows:

  (a)   to hold in a fiduciary capacity for the benefit of the Company and its
affiliates all secret, proprietary or confidential material, knowledge, data or
any other information relating to the Company or any of its affiliated companies
and their respective businesses (“Confidential Information”), which has been
obtained by the Executive during the Executive’s employment by the Company or
any of its affiliated companies and that has not been, is not now and hereafter
does not become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement), and will not,
without the prior written consent of the Company or as may otherwise be required
by law or legal process, communicate or divulge any such information, knowledge
or data to anyone other than the Company and those designated by it; the
Executive further agrees to return to the Company any and all records and
documents (and all copies thereof) and all other property belonging to the
Company or relating to the

9



--------------------------------------------------------------------------------



 



      Company, its affiliates or their businesses, upon termination of
Executive’s employment with the Company and its affiliates; and,

  (b)   not to solicit or entice any other employee of the Company or its
affiliates to leave the Company or its affiliates to go to work for any other
business or organization which is in direct or indirect competition with the
Company or any of its affiliates, nor request or advise a customer or client of
the Company or its affiliates to curtail or cancel such customer’s business
relationship with the Company or its affiliates.

9.   Rights and Remedies Upon Breach.

  (a)   The Executive hereby acknowledges and agrees that the provisions
contained in paragraph 8 of this Agreement (the “Restrictive Covenants”), are
reasonable and valid in duration and in all other respects. If any court of
competent jurisdiction determines that any of the Restrictive Covenants, or any
part thereof, is invalid or unenforceable, the remainder of the Restrictive
Covenants will not thereby be affected and will be given full effect without
regard to the invalid portions.     (b)   If the Executive breaches, or
threatens to commit a breach of, any of the Restrictive Covenants, the Company
will have the following rights and remedies, each of which rights and remedies
will be independent of the others and severally enforceable, and each of which
is in addition to, and not in lieu of, any other rights and remedies available
to the Company under law or in equity:

  (i)   Specific Performance. The right and remedy to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of the Restrictive Covenants would
cause irreparable injury to the Company and that money damages would not provide
an adequate remedy to the Company.     (ii)   Accounting. The right and remedy
to require the Executive to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits derived or
received by the Executive as the result of any action constituting a breach of
the Restrictive Covenants.     (iii)   Cessation of Severance Benefits. The
right and remedy to cease any further severance, benefit or other compensation
payments under this Agreement to the Executive or the Executive’s Beneficiary
from and after the commencement of such breach by the Executive.

10.   Arbitration. The Company and Executive agree that any claim, dispute or
controversy arising under or in connection with this Agreement (including,
without limitation, any such claim, dispute or controversy arising under any
federal, state or local statute, regulation or ordinance or any of the Company’s
employee benefit plans, policies or

10



--------------------------------------------------------------------------------



 



    programs) shall be resolved solely and exclusively by binding arbitration.
The arbitration shall be held in the city of St. Louis (or at such other
location as shall be mutually agreed by the parties). The arbitration shall be
conducted in accordance with the Expedited Employment Arbitration Rules (the
“Rules”) of the American Arbitration Association (the “AAA”) in effect at the
time of the arbitration, except that the arbitrator shall be selected by
alternatively striking from a list of five arbitrators supplied by the AAA. All
fees and expenses of the arbitration, including a transcript if either requests,
shall be borne equally by the parties. If Executive prevails as to any material
issue presented to the arbitrator, the entire cost of such proceedings
(including, without limitation, Executive’s reasonable attorneys fees) shall be
borne by the Company. If Executive does not prevail as to any material issue,
each party will pay for the fees and expenses of its own attorneys, experts,
witnesses, and preparation and presentation of proofs and post-hearing briefs
(unless the party prevails on a claim for which attorney’s fees are recoverable
under the Rules). Any action to enforce or vacate the arbitrator’s award shall
be governed by the Federal Arbitration Act, if applicable, and otherwise by
applicable state law. If either the Company or Executive pursues any claim,
dispute or controversy against the other in a proceeding other than the
arbitration provided for herein, the responding party shall be entitled to
dismissal or injunctive relief regarding such action and recovery of all costs,
losses and attorney’s fees related to such action. Notwithstanding the
provisions of this paragraph, either party may seek injunctive relief in a court
of competent jurisdiction, whether or not the case is then pending before the
panel of arbitrators. Following the court’s determination of the injunction
issue, the case shall continue in arbitration as provided herein.

11.   Notices. Any notice provided for in this Agreement will be given in
writing and will be delivered personally, telegraphed, telexed, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid. Any such notice will be deemed given when so delivered personally,
telegraphed, telexed or sent by facsimile transmission, or, if mailed, on the
date of actual receipt thereof. Notices will be properly addressed to the
parties at their respective addresses set forth below or to such other address
as either party may later specify by notice to the other in accordance with the
provisions of this paragraph:

      If to the Company:         Gardner Denver, Inc.
1800 Gardner Expressway
Quincy, IL 62305 (217) 228-8260 (Fax)
Attention: Corporate Secretary/General Counsel

11



--------------------------------------------------------------------------------



 



      If to the Executive:

      Mr. Ross J. Centanni
2910 Curved Creek Road
Quincy, IL 62301

12.   Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, the Letter Agreement entered into between the Company and the
Executive dated effective August 1, 2002 and any and all prior employment or
severance agreements and related amendments entered into between the Company and
the Executive. Furthermore, the severance payments and benefits provided for
under this Agreement are separate and apart from and, to the extent they are
actually paid, will be in lieu of any payment under any policy of the Company or
any of its affiliates regarding severance payments generally.   13.   Waivers
and Amendments. This Agreement may be amended, superseded, canceled, renewed or
extended, and the terms and conditions hereof may be waived, only by a written
instrument signed by the parties hereto or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder will operate as a waiver thereof, nor will
any waiver on the part of any party of any such right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.   14.   Governing Law. This Agreement
will be governed by and construed in accordance with the laws of the state of
Delaware (without giving effect to the choice of law provisions thereof), where
the employment of the Executive will be deemed, in part, to be performed, and
enforcement of this Agreement or any action taken or held with respect to this
Agreement will be taken in the courts of appropriate jurisdiction in Delaware.  
15.   Assignment. This Agreement, and any rights and obligations hereunder, may
not be assigned by the Executive and may be assigned by the Company only to any
successor in interest, whether by merger, consolidation, acquisition or the
like, or to purchasers of substantially all of the assets of the Company.   16.
  Binding Agreement. This Agreement will inure to the benefit of and be binding
upon the Company and its respective successors and assigns and the Executive and
his legal representatives.   17.   Counterparts. This Agreement may be executed
in separate counterparts, each of which when so executed and delivered will be
deemed an original, but all of which together will constitute one and the same
instrument.

12



--------------------------------------------------------------------------------



 



18.   Headings. The headings in this Agreement are for reference purposes only
and will not in any way affect the meaning or interpretation of this Agreement.
  19.   Authorization. The Company represents and warrants that the Board of
Directors of the Company has authorized the execution of this Agreement.   20.  
Validity. The invalidity or unenforceability of any provisions of this Agreement
will not affect the validity or enforceability of any other provisions of this
Agreement, which will remain in full force and effect.   21.   Tax Withholding.
The Company will have the right to deduct from all benefits and/or payments made
under this Agreement to the Executive any and all taxes required by law to be
paid or withheld with respect to such benefits or payments.   22.   No Contract
of Employment. Nothing contained in this Agreement will be construed as a
contract of employment between the Company or any of its affiliates and the
Executive, as a right of the Executive to be continued in the employment of the
Company or any of its affiliates, or as a limitation of the right of the Company
or any of its affiliates to discharge the Executive with or without cause.

      IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

                  The Company            
 
                GARDNER DENVER, INC.       THE EXECUTIVE
 
               
By:
                             
Name:
  Tracy D. Pagliara       Name:   Ross J. Centanni
Title:
  Vice President, Administration,       Title:   Chairman, President &
 
  General Counsel & Secretary           Chief Executive Officer

13